DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 5/6/2020.
Claims 1 – 3 are presented for examination.


Priority
ADS dated 1/17/2019 claims foreign priority to JP 2018-035947 dated 2/28/2018.

Information Disclosure Statement
IDS dated 1/17/2019 and 5/6/2020 have been reviewed. See attached.

Drawings
Drawings dated 1/17/2019 have been reviewed. They are objected to.

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The instant specification states that FIG. 2 is “a conventional machining system” (page 4, 10). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The paragraphs in the specification are not properly annotated with paragraph numbers. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) is/are: “unit” in claims 1, 2, 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 3 is rejected due to its dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akira_2014 (JP5610883) in view of Peng_1989 (Design and Analysis of a CNC System for Machining and Monitoring, Shanghi Jiao Tong University 1989).

Claim 1. Akira_2014 makes obvious “A machining simulation device of a machine tool which performs a machining simulation of the machine tool that machines a machining target based on a machining program with a tool, the machining simulation device comprising:
a machine simulation unit which performs, 
based on 
a position command 
and 

a machining simulation unit which performs a machining simulation of the machining target based on information of the tool 
and the position of the tool that is estimated” (Akira_2014: Figure 1, 2, 3, 4 NOTE: the instant specification cites Akira_2014 on page 2 and then on 4 and 10 discusses Figure 2 and explicitly states that Figure 2 is a “conventional machining system” and describes “the machining simulation device 30X, as in the technology disclosed in patent document 1 described previously” referring to Akira_2014 (JP5610883) discussed how all the features of the conventional system are represented in Akira_2014 with the exception of a transfer characteristic of the machine tool feeding into a machine simulation unit. In other words, the Applicant discloses Akira_2014 is prior art because it is a “conventional machining system” and then discloses that conventional machining system of Akira_2014 contains all the elements illustrated in Fig 2 of the instant application which is all the elements of the claimed invention except element 20 of instant application figure 2).

Akira_2014 does not teach a machine simulation unit which performs, based on a position command and “a transfer characteristic of the machine tool”, a simulation of a movement of the machine tool when the machine tool is operated based on the machining program so as to estimate the position of the tool as claimed.

Peng_1989 makes obvious a machine simulation unit which performs, based on a position command and “a transfer characteristic of the machine tool”, a simulation of a movement of the machine tool when the machine tool is operated based on the machining program so as to estimate the position of the tool (page 2: “… an accurate, discrete-time state space model for the feed drive control position, velocity… for a given reference position… this is particularly important for the analysis of multi-axis contouring accuracy under cutting force disturbances. Transfer functions of the analog and digital components of the feed drive control system are also given… estimating cutting forces from the motor armature current measurement. The characteristics of the cutting force estimation from the current sensors… the analysis of multi-axis contouring errors in CNC machine tools which are due to the performance of the feed drive position control servos is addressed. A completely modelled feed drive position control system… is employed… to minimize the contouring error in milling operations…”; page 3: “a servo is a closed-loop system used to control the position, velocity or acceleration of the mechanical load… precision contouring and adaptive control, require more complete modelling and analysis of the feed drive control system so that drive control dynamics can be decoupled accurately from the machining process dynamics… to minimize the machining errors produced by cutting torque disturbances and axis gain mismatch during multi-axis operations…”; page 12 – 13: “… the closed loop transfer function of the complete feed drive control system is derived as follows:… EQUATION 2.21… EQUATION 2.22… the parameters of the closed loop transfer function Gd(Z) are given in the Appendix… From Equation (2.22) we can see that the feed drive position control system is a fourth order dynamic system, in which the position reference command Xr is the input and table position Xa is the output…. to avoid oscillatory cutting during velocity changes; and the second is the minimization of the steady state position error (i.e., following error) in order to achieve high precision milti-axis contouring… a state space model of the feed drive control system is developed for the analysis and simulation purposes…”; page 18 – 19: “… the position loop consists of an encoder, a digital filter and an integrator (i.e., up-down counter) which are mostly digital and their transfer functions are precisely known… the position loop is experimentally validated by sending a feedhold command to the motion controller during steady state feeding of the table. The feedhold command sets the feed velocity command to zero…”; page 21 Figure 2.1; page 22 Figure 2.2: “position feedback” and “velocity feedback”; page58 – 59: “… the contouring errors are analyzed and simulated for practical ranges of operating conditions of a machine tool, the steady state contouring errors are determined analytically from the transfer function of the feed drive controller… the analysis and simulation tests have been carried out using the parameters of a vertical milling machine… steady state contouring error analysis based on the transfer function derived in Chapter two… transfer function of the x-axis and y-axis feed drives… EQUATION 4.70… EQUATION 4.71…”; page 70: “… feed drive control system has the following transfer function… EQUATION 4.106 where Xa(s): position output…”; page 101: “… the aruchitecture of the CNC system is demonstrated. A complete dynamic model for the feed drive servo of the CNC system is developed. Transfer functions of the individual model components are identified… and the actual position as an output, is developed…”).


Akira_2014 and Peng_1989 are analogous art because they are from the same field of endeavor called CNC machines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Akira_2014 and Peng_1989. The rationale for doing so would have been that Akira_2014 teaches a conventional CNC system and Peng_1989 teaches to incorporate a transfer function of the servo control system “to minimize the contouring error in milling operations” and to “avoid oscillatory cutting during velocity changes” and “to minimize the steady state error (i.e., following error) in order to achieve high precision multi-axis contouring” (page 2, 13). Therefore it would have been obvious to combine Akira_2014 and Peng_1989 for the benefit of improving CNC operations to achieve high precision multi-axis contouring (Peng_1989 page 13) and to “decouple accurately from the machining process dynamics… to minimize the machining errors produced by cutting torque 


Claim 2. Akira_2014 and Peng_1989 teach all the limitations of claim 1 as outlined above.  Peng_1989 also makes obvious “wherein the machine simulation unit determines the transfer characteristic of the machine tool 
based on the position command and 
at least one of 
position feedback for a motor in the machine tool, 
position feedback of the tool, 
position feedback of the machining target and a servo parameter of a servo control unit which controls the motor based on the position command” ( page 22 Figure 2.2: “position feedback” and “velocity feedback”; page 10: “… the position control system of the feed drive is composed of a digital motor controller, a position feedback unit (encoder)…”).

Claim 3. Akira_2014 and Peng_1989 teach all the limitations of claim 1 as outlined above. 
Peng_1989 also makes obvious “the machining simulation device further comprising a display unit which displays a result of the machining simulation of the machining target by the machining simulation unit” (page 21 Figure 2.1; page 22 Figure 2.2 both illustrate a computer with a display unit; page 2: “…  which can be employed in numerical simulation… the model allows simulation study…”; page 4: “… feed drive servo system for monitoring and control of CNC… the model allow simulation of all state variables… position…”; par 13: “… developed for the analysis and simulation purpose…”; page 16: “… a simulation program is developed…”; page 65 section 4.3: “simulation of contouring errors in multi-axis machining… … simulation study of cubic spline in command generation…”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(2) Claims 1, 2, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORI_2017 (US 2017/0262573 A1).

Claim 1. Mori_2017 anticipates “A machining simulation device of a machine tool which performs a machining simulation of the machine tool that machines a machining target based on a machining program with a tool, the machining simulation device comprising:
a machine simulation unit which performs, 
based on 
a position command 
and a transfer characteristic of the machine tool,

a machining simulation unit which performs a machining simulation of the machining target based on information of the tool 
and the position of the tool that is estimated” (abstract, FIG 1, 2, 3, 4, 10; par 15 – 16; par 113 – 115)

Claim 2. Mori_2017 anticipates “wherein the machine simulation unit determines the transfer characteristic of the machine tool 
based on the position command and 
at least one of 
position feedback for a motor in the machine tool, 
position feedback of the tool, 
position feedback of the machining target and a servo parameter of a servo control unit which controls the motor based on the position command” (abstract, FIG 1, 2, 3, 4, 10; par 15 – 16; par 113 – 115)

Claim 3. Mori_2017 anticipates “the machining simulation device further comprising a display unit which displays a result of the machining simulation of the machining target by the machining simulation unit” (abstract, FIG 1, 2, 3, 4, 10; par 15 – 16; par 113 – 115; 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146